DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 7/13/2021 has been entered. Claims 1-2, 4, 6, 9, and 12 were amended. Thus, claims 1-19 are pending in the application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer perimeter region" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-19 are rejected due to dependence upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (US 2015/0034098 A1).
Regarding claim 1, as best understood, Schumacher discloses an apparatus (air filtration mask) (abstract) comprising: 
a mask shell (base member 310 and filter holder member 328) (Figs. 1-2C, 3A-3B) having an inner perimeter defining an opening (filter holder member 328 and base member 310 have inner perimeters which respectively define openings 355, 357) (Figs. 3A-3B; para. [0059]) and having material extending from the inner perimeter to an outer perimeter (material of base member 310 and filter holder member 328 extends from the inner edge defining respective openings 357, 355 to an outer edge of the respective member 310, 328) (Figs. 3A-3B), the mask shell including a lower portion configured to secure around a user's chin and an upper portion configured to secure around the user's nose (top portion of the mask over a user’s nose and 
a filter (filter member 340) (Fig. 3B) having an outer surface located within the outer perimeter region (filter member 340 surface is within the outer perimeter of filter holder member 328 and base member 310) (Fig. 3B) and being exposed, when the apparatus is in use, to an atmosphere via the opening for filtering air movement between the atmosphere and the user's nose and mouth (filter member 340 filters air passing through the mask to a wearer; filter member 340 is inside the openings 355, 357 and is thus exposed to the atmosphere) (Figs. 3B, 5A-9; para. [0059]), the exposed portion of the outer surface of the filter and the outer surface of the mask shell surrounding the inner perimeter forming an outer surface of the apparatus  (outer edges of the openings 355, 357 in the members 310, 328 define the inner perimeter; the outer surface of filter holder member 328 and the exposed surface of the filter 340 have the outer edges of openings 355, 357 between them, thereby surrounding the inner perimeter) (Figs. 3B, 5A-9); 
and a securing mechanism including opposing strap portions connected to respective sides of the mask shell (adjustable straps 364 attached to either side of the base member 310) 
Regarding claim 16, Schumacher discloses further including27RZMA.009PA a first coupler that connects the securing mechanism to the mask shell (connection cords 360 with hook 370 and strap adjustment piece 366 on one side of the mask) (Fig. 9; para. [0062]); and a second coupler, separate from the first coupler, that connects the securing mechanism to the mask shell (connection cords 360 with strap adjustment piece 366 on the other side of the mask) (Fig. 9; para. [0062]), the first and second couplers being configured and arranged with the mask shell and securing mechanism to provide, via each of the first and second couplers, respective degrees of freedom of relative motion between the mask shell and the securing mechanism (cord 360 would allow for relative motion between the member 310 and straps 364, as cords are flexible and can be manipulated in various directions).
Regarding claim 17, Schumacher discloses wherein the first and second couplers are configured and arranged for attaching and detaching the securing mechanism to the mask shell (cord 360 could be unlooped or disconnected from the members 310, 328, thereby 
Regarding claim 18, Schumacher discloses wherein at least one of the first and second couplers includes a first portion connected to the securing mechanism (strap adjustment piece 366 connected to the strap 364) (Fig. 9) and a second portion connected to the mask shell (cords 360 connect to members 310, 328) (Fig. 9), the first and second portions being configured and arranged to connect the mask shell to the securing mechanism by detachably engaging with one another (cord 360 is looped through strap adjustment piece 366 opening 368 when connecting the members 310, 328 to the straps 364; cord 360 could be unlooped or disconnected from the strap adjustment piece 366 with an opening 368) (Fig. 9; para. [0062]).
Regarding claim 19, Schumacher discloses wherein each of the first and second couplers is configured and arranged to provide respective degrees of freedom that provide forces in different directions that respectively provide different securing forces upon the mask and the user's face (cord 360 are flexible and can therefore be manipulated in various directions, thus allowing them to provide different forces upon the mask or user’s face).
Claims 1, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarahmadi (US 2016/0316831 A1). 
Regarding claim 1, as best understood, Yarahmadi discloses an apparatus (mask garment) (abstract) comprising: 
a mask shell (fabric layers 12, 14) (Fig. 2) having an inner perimeter defining an opening (perimeter of central opening 130) (Fig. 2) and having material extending from the inner perimeter to an outer perimeter (material of fabric layers 12, 14 extends from opening 130 to 
a filter having an outer surface located within the outer perimeter region (filter 133 is within the boundaries of the outer edges of fabric layers 12, 14) (Figs. 2, 5) and being exposed, when the apparatus is in use, to an atmosphere via the opening for filtering air movement between the atmosphere and the user's nose and mouth (outer fabric layer is permeable fabric to allow for the passage of air, thus allowing the filter 133 to be exposed to the atmosphere via the central opening 130, wherein the filter 133 then filters the air) (Figs. 1-2, 5; para. [0012]; para. [0020]), the exposed portion of the outer surface of the filter and the outer surface of the mask shell surrounding the inner perimeter forming an outer surface of the apparatus (outer edges of the opening 130 in the fabric layers 12, 14 define the inner perimeter; the outer surface of fabric layer 14 and the exposed surface of the filter 133 have the outer edges of opening 130 between them, thereby surrounding the inner perimeter) (Figs. 1-2, 5);

Regarding claim 9, Yarahmadi discloses wherein the filter is configured to couple to the mask shell (filter 133) (Figs. 2, 5), the securing mechanism being configured with the mask shell to seal the filter around the user's nose and mouth by applying pressure to the filter and the user's face at an outer perimeter region of the filter (filter 133 fits in opening 130; opening 130 is located at a user’s nose and mouth; mask has a snug fit) (Figs. 2, 5, 6-7; para. [0015]; para. [0025]; para. [0042]).
Regarding claim 10, 
Regarding claim 11, Yarahmadi discloses wherein the mask shell has an open region having a perimeter that (opening 130) (Figs. 2, 5), when secured to the user's face, exposes an exterior surface region of the filter that is over the user's nose and mouth (filter 133 fits in opening 130; opening 130 is located at a user’s nose and mouth; exterior of filter 133 would face away from a user’s face) (Figs. 2, 5, 6-7; para. [0015]), with an interior surface region of the filter in contact with the user's face (interior of filter 133 would be in contact with the user’s face) (Figs. 2, 5, 6-7; para. [0015]).
Regarding claim 12, Yarahmadi discloses wherein the mask shell is configured and arranged with the filter to secure a perimeter inner surface of the filter to the user's face (interior of filter 133 would be in contact with the user’s face) (Figs. 2, 5, 6-7; para. [0015]), with the mask shell covering a perimeter outer surface of the filter (fabric layers 12, 14 cover the outer perimeter of the filter 133) (Figs. 1-2, 5), and with a central area of the outer surface of the filter being uncovered by the mask shell (opening 130 in layers 12, 14 yields a central area of filter 133 which is uncovered by layers 12, 14) (Figs. 2, 5; para. [0015]) and exposed to communicate air directly between the central area of the outer surface of the filter and a corresponding central area of an inner surface of the filter (filter 133 is exposed by opening 130 and allows for breathability) (Figs. 2, 5; para. [0015]).
Regarding claim 15, Yarahmadi discloses wherein the securing mechanism includes, for each opposing portion: a first detachable coupler connected to the mask shell (fastening mechanism 140a, 142b) (Figs. 1-2, 6-7; para. [0030]); and a second detachable coupler connected to the mask shell (fastening mechanism 140b, 142a) (Figs. 1-2, 6-7; para. [0030]), the second detachable coupler being separate from the first detachable coupler (Figs. 1-2) and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yarahmadi or, in the alternative, under 35 U.S.C. 103 as obvious over Yarahmadi in view of Colman et al. (US 3,768,100).
Regarding claim 2, Yarahmadi discloses wherein the lower portion of the mask shell includes left and right side portions (left and right halves of the mask) (Figs. 1-2, 6-7) and includes an adjustable strap (right connector end 118 and/or left connector end 120) (Figs. 1-2, 6-7) configured to adjustably connect the left and right side portions to provide the lower portion with different lengths (fasteners 144a, 144b can be hook and loop, which would allow for different positioning/lengths of the ends 118, 120) (Figs. 1-2; para. [0034]) thereby 
Alternatively, if the Yarahmadi hook and loop fasteners 144a, 144b are not interpreted as being adjustable such that Yarahmadi can teach the adjustable strap as claimed, Colman teaches a mask for the face (Colman; abstract) including an adjustable strap configured to adjustably connect the left and right side portions to provide the lower portion with different lengths (degree of overlapping of adjustment strap 29 or adjustment strap 28 determines length of face mask) (Colman; Figs. 3-4; col. 3, lines 53-68; col. 4, lines 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yarahmadi fasteners 144a, 144b to be adjustable,  as taught by Colman, for the purpose of providing a means to adjust the mask for a snug fit for a wide range of face lengths (Colman; col. 3, lines 53-68; col. 4, lines 1-7).
Regarding claim 3, Yarahmadi discloses wherein the adjustable strap has left and right portions integrated with the left and right side portions of the lower portion of the mask shell (right and left ends 118, 120) (Figs. 1-2), and a fastener configured to couple the left and right portions of the adjustable strap to one another (fasteners 144a, 144b) (Figs. 1-2, 6-7; para. [0034]).
Regarding claim 4, Yarahmadi discloses wherein the filter is configured to couple to the mask shell (filter 133) (Figs. 2, 5), the securing mechanism being configured with the mask shell and the adjustable strap to seal the filter around the user's nose and mouth by applying pressure to the filter and the user's face at an outer perimeter region of the filter (filter 133 fits 
Regarding claim 5, Yarahmadi discloses wherein the mask shell has an open region having a perimeter (opening 130) (Figs. 2, 5) that, when secured to the user's face, exposes an exterior surface region of the25RZMA.009PA filter that is over the user's nose and mouth (filter 133 fits in opening 130; opening 130 is located at a user’s nose and mouth; exterior of filter 133 would face away from a user’s face) (Figs. 2, 5, 6-7; para. [0015]), with an interior surface region of the filter in contact with the user's face (interior of filter 133 would be in contact with the user’s face) (Figs. 2, 5, 6-7; para. [0015]).
Regarding claim 6, Yarahmadi discloses wherein the mask shell is configured and arranged with the filter to secure a perimeter inner surface of the filter to the user's face (interior of filter 133 would be in contact with the user’s face) (Figs. 2, 5, 6-7; para. [0015]), with the mask shell covering a perimeter outer surface of the filter  (fabric layers 12, 14 cover the outer perimeter of the filter 133) (Figs. 1-2, 5), and with a central area of the outer surface of the filter being uncovered by the mask shell (opening 130 in layers 12, 14 yields a central area of filter 133 which is uncovered by layers 12, 14) (Figs. 2, 5; para. [0015]) and exposed to communicate air directly between the central area of the outer surface of the filter and a corresponding central area of an inner surface of the filter (filter 133 is exposed by opening 130 and allows for breathability) (Figs. 2, 5; para. [0015]).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yarahmadi, or alternatively Yarahmadi in view of Colman, as applied to claims 4 and 9 above.
Regarding claims 8 and 14, Yarahmadi discloses wherein the mask shell has a reinforced portion adjacent the inner perimeter (stitches or adhesive to hold fasteners 132a-e) (Figs. 1-2, 5; para. [0016]) and having a fastener configured to couple to the filter and is configured to, with the filter coupled to the fastener, secure the filter to the user's face (hook strip fasteners 132a-e for receiving the filter 133) (Figs. 2, 5; para. [0016]) with the inner perimeter extending around the user's nose and mouth (opening 130 with filter 133 is located at a user’s mouth and nose; inner surface of filter 133 would face the user’s nose and mouth) (Figs. 1-2, 5, 6-7; para. [0015], para. [0025], para. [0042]) while an outer surface of the filter is exposed via the opening defined by the inner perimeter with the filter covering the user's nose and mouth (filter 133 is in opening 130 of fabric layers 12, 14; opening 130 is meant to allow for air and breathability) (Figs. 2, 5; para. [0015]).
Yarahmadi does not explicitly disclose that the fastener is a snap fastener. 
However, Yarahmadi does teach that fastening mechanisms, such as snaps and hooks, are interchangeable (para. [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yarahmadi hook strip fasteners by substituting them with snaps, as suggested by Yarahmadi, as this is a simple substitution of known fastening mechanisms which one of ordinary skill in the art could reasonably expect to perform similarly.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yarahmadi or alternatively Yarahmadi in view of Colman as applied to claims 4 and 9 above, and further in view of Curran et al. (US 2001/0029952 A1).
Regarding claims 7 and 13, the modified Yarahmadi device teaches the invention as previously claimed, but does not teach further including a valve component secured to the filter and, with the valve component exposed via the opening, configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction.
However, Curran teaches a respiratory mask with filtration material (Curran; abstract) including a valve component (exhalation valve 10) (Curran; Figs. 1-2; para. [0043]) secured to the filter (component 10 is attached to filtration material 12) (Curran; Figs. 1-2; para. [0043]) and configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction (component 10 is an exhalation valve, and would thus allow for air to pass in the exhalation direction, which is opposite to the direction of air flow when the user would inhale air through the filtration material) (Curran; Figs. 1-2; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yarahmadi device by adding a valve component secured to the filter, as taught by Curran, for the purpose of enabling a user’s breath to bypass the filter of the mask during exhalation, thereby allowing the user to exhale more easily while wearing the mask.
With this modification, the modified Yarahmadi device would thus teach including a valve component (Curran exhalation valve 10) (Curran; Figs. 1-2; para. [0043]) secured to the filter (Curran component 10 is attached to Yarahmadi filter 133) (Yarahmadi, Figs. 1-2; Curran, Figs. 1-2, para. [0043]) and, with the valve component exposed via the opening (Curran .
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
On page 7 under the “Claim Interpretation” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(f) interpretation of the previous office action. The Examiner agrees, and has thus withdrawn the 35 U.S.C. 112(f) interpretation.
On page 7 under the “The 112(b) Rejections” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. However, the claim amendments have raised new 35 U.S.C. 112(b) rejections as detailed above.
On page 8 in the first paragraph of the Applicant’s remarks, the Applicant argues that Yarahmadi does not disclose an opening defined by an inner perimeter of the mask, and thus does not disclose the claimed invention. However, the Examiner respectfully disagrees. The 
On page 8 in the first paragraph of the Applicant’s remarks, the Applicant argues that Yarahmadi does not disclose the limitation of “seal the inner perimeter around the user’s nose and mouth” as claimed in claim 1, and thus does not disclose the claimed invention. However, the Examiner respectfully disagrees. As recited in Yarahmadi para. [0015], “a central opening 130’ is formed in the mask garment 10 by the removal of an approximate 5” x 2”recangualr shaped fabric material…at the approximate point where a wearer’s nose and mouth reside”. Thus, the inner perimeter, which is the edge of the opening 130, is around a user’s nose and mouth. Moreover, Yarahmadi describes the mask as having a snug and contoured fit to prevent potential air leakage in paras. [0025] and [0042]. With the wearer’s nose and mouth in the central opening with the mask snug and contoured to the user’s face, the inner perimeter would be sealed around the user’s nose and mouth as claimed, thus Yarahmadi still teaches the claimed invention.
On page 8 in the second paragraph of the Applicant’s remarks, the Applicant argues that modifying Yarahmadi such that the outer fabric layer 16 has an opening would render the Yarahmadi device inoperable. However, as this modification is not suggested by the Examiner, this argument is moot.
On page 8 in the last paragraph of the Applicant’s remarks, the Applicant argues that Yarahmadi does not disclose that the outer surface of the mask and filter are not exposed to the atmosphere, as Yarahmadi has a cover 16 over the mask and filter, and thus does not 
On page 8 in the last paragraph of the Applicant’s remarks, the Applicant argues that Colman does not disclose that the outer surface of the mask and filter are not exposed to the atmosphere, and thus cannot teach the claimed invention. However, as the Examiner uses Yarahmadi to teach this limitation, this argument is moot.
Applicant’s arguments on pages 9-10 of the Applicant’s remarks with respect to claims 1 and 16-19 with regards to Hosmer have been considered but are moot in view of new grounds of rejection with new additional Schumacher reference being used in the current rejection as discussed above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785